DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

This Office Action is responsive to Applicant's Amendment and Remarks AFTER FINAL, filed 11 Nov 2021, in which claims 31 and 40 is amended to change the scope and breadth of the claims, and claim 38 is amended to correct informalities.
The amendment AFTER FINAL will be entered because the amendment is deemed to place the application in condition for allowance.

This application is a domestic application, filed 23 Oct 2017; and claims benefit as a CON of 13/334904, filed 22 Dec 2011, issued as PAT 9795623, which claims benefit of provisional application 61/428863, filed 31 Dec 2010 and provisional application 61/428865, filed 31 Dec 2010.

Claims 22-24, 26-33, and 35-40 are pending in the current application and are allowed herein.

Terminal Disclaimer
The terminal disclaimer filed on 11 Nov 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Rejections Withdrawn
Applicant’s Amendment, filed 11 Nov 2021, with respect that claim 40 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prieto '854 (US 6,045,854, issued 4 Apr 2000, provided by Applicant in IDS mailed 10 May 2018) in view of Newburg (J. Anim. Sci., 2009, 87, p26-34, of record), Saugstad (Biol. Neonate, 2005, 88, p228-236, of record), Albrecht et al. (US 7,090,879, issued 15 Aug 2006, provided by Applicant in IDS mailed 10 May 2018), Sorci et al. (Phil. Trans. R. Soc. B, 2009, 364, p71-83, published online 17 Oct 2008, of record), and Coppa et al. (Pediactric Research, 2006, 59(3), p377-382, of record) has been fully considered and is persuasive, as amended claim 40 recites reducing the incidence of non-pathogenic oxidative stress and in said infant, toddler, or child to which said composition is administered, and the combined teachings of Prieto '854 in view of Newburg, Saugstad, Albrecht et al., Sorci et al., and Coppa et al. are relied on to make obvious a method comprising protecting infants against infectious agents such as those causing bacterial diarrhea and when taken as a whole do not provide guidance for selecting the method as instantly claimed.  
This rejection has been withdrawn. 

Applicant’s Amendment, filed 11 Nov 2021, with respect that claims 31-33 and 35-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Prieto '854 (US 6,045,854, issued 4 Apr 2000, provided by Applicant in IDS mailed 10 May 2018) in view of Newburg (J. Anim. Sci., 2009, 87, p26-34, of record), Saugstad (Biol. Neonate, 2005, 88, p228-236, of record), Albrecht et al. (US 7,090,879, issued 15 Aug 2006, provided by Applicant in IDS mailed 10 May 2018), Sorci et al. (Phil. Trans. R. Soc. B, 2009, 364, p71-83, published online 17 Oct 2008, of record), and Coppa et al. (Pediactric Research, 2006, 59(3), p377-382, of record) further in view of Prieto '982 (US 5,906,982, issued 25 May 1999, provided by Applicant in IDS mailed 10 May 2018) has been fully considered and is persuasive, as amended claims 31 and 40 recite reducing the incidence of non-pathogenic oxidative stress and in said infant, toddler, or child to which said composition is administered, and the combined teachings of Prieto '854 in view of Newburg, Saugstad, Albrecht et al., Sorci et al., and Coppa et al. further in view of Prieto '982 are relied on to make obvious a method comprising protecting infants against infectious agents such as those causing bacterial diarrhea and when taken as a whole do not provide guidance for selecting the method as instantly claimed.  
This rejection has been withdrawn. 

Applicant’s Amendment and the terminal disclaimer, filed 11 Nov 2021, with respect that claims 31-33, and 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-16 of U.S. Patent No. 9,795,623 (reference patent) in view of Saugstad (Biol. Neonate, 2005, 88, p228-236, of record) 
This rejection has been withdrawn. 

Applicant’s Amendment, filed 11 Nov 2021, with respect that claims 31-33, and 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9283240 (reference patent) in view of Newburg (J. Anim. Sci., 2009, 87, p26-34, of record), Saugstad (Biol. Neonate, 2005, 88, p228-236, of record), Albrecht et al. (US 7,090,879, issued 15 Aug 2006, provided by Applicant in IDS mailed 10 May 2018),  Coppa et al. (Pediactric Research, 2006, 59(3), p377-382, of record), and Sorci et al. (Phil. Trans. R. Soc. B, 2009, 364, p71-83, published online 17 Oct 2008, of record) has been fully considered and is persuasive, as amended claims 31 and 40 recite reducing the incidence of non-pathogenic oxidative stress and in said infant, toddler, or child to which said composition is administered, and the teachings of claims 1-7 of the reference patent in view of Saugstad, Albrecht et al., 
This rejection has been withdrawn. 

The terminal disclaimer, filed 11 Nov 2021, with respect that claims 22-24, 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-16 of U.S. Patent No. 9,795,623 (reference patent) in view of Saugstad (Biol. Neonate, 2005, 88, p228-236, of record), Albrecht et al. (US 7,090,879, issued 15 Aug 2006, provided by Applicant in IDS mailed 10 May 2018), and Ledo et al. (Am. J. Clin. Nutr., 2009, 89, p210-215, of record) has been fully considered and is persuasive, as the terminal disclaimer is recorded.  
This rejection has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 22-24, 26-33, and 35-40 are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/           Primary Examiner, Art Unit 1623